Citation Nr: 0025537	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  95-20 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Evaluation of service-connected benign granuloma of the lung, 
residuals of exposure to tuberculosis, currently rated as 
noncompensably (zero percent) disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from June 1949 to 
December 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the RO, 
which granted service connection and assigned a 
noncompensable (zero percent) disability evaluation for a 
benign granuloma of the lung, residual of exposure to 
tuberculosis.  

The Board remanded the appeal in April 1997, and again in 
December 1999, for the primary purpose of obtaining 
additional clarifying medical evidence -- to clarify the 
findings noted on VA pulmonary examinations in November 1997 
and September 1998, or to schedule and obtain a more thorough 
and complete VA pulmonary examination if necessary.  The 
requested development is not complete, essentially due to the 
veteran's failure to cooperate, as detailed below.  


FINDINGS OF FACT

1.  The medical evidence on file fails to distinguish 
symptoms of service-connected benign granuloma of the lung 
from non-service connected chronic obstructive pulmonary 
disease (COPD), smoking, and chronic bronchitis, as well as 
the extent to which, if at all, the veteran recently 
experienced any increase in symptomatology due to service-
connected disability.  

2.  Neither the November 1997 nor the September 1998 VA 
pulmonary examination reports provide the medical information 
necessary to identify and evaluate the severity of symptoms 
of service-connected benign granuloma; the veteran canceled 
his appointment for necessary VA pulmonary testing in June 
1999, and in October 1999 and April 2000, he failed to appear 
for Board requested VA pulmonary examinations.  

3.  The April 1997 and December 1999 Board Remands informed 
both the veteran and his representative of the need for 
additional medical information, including the consequences of 
the veteran's failure to appear for a scheduled VA 
examination, with citation to 38 C.F.R. § 3.655 (1999).  

4.  In June 2000, the veteran advised the VA RO that he was 
"tired of it all...and...no longer able to travel"; while the 
veteran and his representative argue that the veteran is no 
longer able to travel to the local VA Medical Center due to 
his spinal stenosis, such immobility or severe impairment is 
not demonstrated by any medical evidence of record, including 
on VA out-patient cervical spine examination in January 2000, 
and in October 1999, the veteran refused the VA RO's offer of 
van and wheelchair transportation to and from scheduled VA 
pulmonary examinations.  

5.  The veteran's failure to report for VA pulmonary 
examinations scheduled for dates in October 1999 and April 
2000 were without good cause.  


CONCLUSION OF LAW

A rating in excess of a noncompensable (zero percent) 
disability evaluation for benign granuloma of the lung, 
residual of exposure to tuberculosis, is not warranted.  
38 U.S.C.A. §§ 7105 (West 1991); 38 C.F.R. § 3.655 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Criteria for Rating Symptoms of a Benign Lung Granuloma 
Overlap Those Applicable for Non-Service-Connected Lung 
Disorders

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous. Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings. Nor will 
ratings assigned to organic diseases and injuries be assigned 
by analogy to conditions of functional origin.  38 C.F.R. § 
4.20.  

The veteran's service-connected benign granuloma of the lung 
is evaluated analogous to benign neoplasms under Diagnostic 
Code 6820, which are rated under an appropriate respiratory 
system analogy.  As the veteran's service-connected benign 
granuloma is located in the region of the lung, it is 
accordingly rated under Diagnostic Code 6731 for impairment 
of pulmonary function due to chronic, inactive, pulmonary 
tuberculosis.  

Under Diagnostic Code 6731, the criteria in effect prior to 
October 1996 (where entitlement to service connection is 
effective after August 19, 1968), a noncompensable evaluation 
would be assigned for healed lesions with minimal or no 
symptoms.  If the residuals were definitely symptomatic with 
pulmonary fibrosis and moderate dyspnea on extended exertion, 
the disability would be rated at 10 percent.  A 30 percent 
rating would be assigned for moderate residuals with 
considerable pulmonary fibrosis and moderate dyspnea on 
slight exertion, confirmed by pulmonary function tests.  A 60 
percent rating required severe residuals with extensive 
fibrosis, severe dyspnea on slight exertion with 
corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of health.  The 100 
percent rating required pronounced residuals: advanced 
fibrosis with severe ventilatory deficit manifested by 
dyspnea at rest, marked restriction of chest expansion, with 
pronounced impairment of bodily vigor.  38 C.F.R. Part 4, 
Code 6731 (1996).  

Effective October 7, 1996, 38 C.F.R. Part 4, Diagnostic Code 
6731 changed to provide that chronic, inactive pulmonary 
tuberculosis will be rated depending on the specific 
findings, with residuals rated as interstitial lung disease, 
restrictive lung disease, or, when obstructive lung disease 
is the major residual, as chronic bronchitis.  The general 
rating formula for interstitial lung disease (diagnostic 
codes 6825 through 6833) is as follows: Forced Vital Capacity 
(FVC) less than 50 percent predicted, or; Diffusion Capacity 
of the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) less than 40 percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
with cardiorespiratory limitation, or; cor pulmonale or 
pulmonary hypertension, or; requires outpatient oxygen 
therapy: 100 percent disabling; FVC of 50 to 64 percent 
predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; 
maximum exercise capacity of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation: 60 percent 
disabling; FVC of 65 to 74 percent predicted, or; DLCO (SB) 
of 56 to 65 percent predicted: 30 percent disabling; FVC of 
75 to 80 percent predicted, or; DLCO (SB) of 66 to 80 percent 
predicted: 10 percent disabling; where the requirements for a 
10 percent rating are not met: noncompensable.  Diagnostic 
Codes 6825-6833, effective October 7, 1996.  

In April 1997 the Board denied service connection for chronic 
lung disease, to include chronic obstructive pulmonary 
disease (COPD) and chronic bronchitis.  That decision is 
final.  Additionally, however, both COPD, which is rated 
under Diagnostic Code 6604, and chronic bronchitis, which is 
rated under Diagnostic Code 6600, are rated under criteria 
similar to those noted above for pulmonary tuberculosis and 
service-connected granuloma residuals.  Thus, symptoms of 
service-connected and non-service-connected disability are 
similarly rated, for VA purposes.  

The Veteran Was Advised of the Need for Additional Medical 
Information

The medical evidence of record raises several questions 
regarding the etiology and current level of severity 
regarding the veteran's service-connected benign granuloma of 
the lung, residual of exposure to tuberculosis.  Firstly, the 
evidence of record fails to distinguish symptoms of service-
connected benign granuloma of the lung from non-service 
connected COPD, the effects of the veteran's continued 
smoking, as well as the symptoms of his chronic bronchitis.  
Neither the November 1997 nor the September 1998 VA pulmonary 
examination reports provide the medical information necessary 
to evaluate the severity of the veteran's service connected 
benign granuloma residuals - specifically, as service-
connected disability is rated on symptoms which, in this 
case, have yet to be distinguished from similar symptoms 
associated with non-service-connected COPD and chronic 
bronchitis.  Secondly, it is unclear whether the veteran has 
experienced an increase of service-connected symptomatology, 
or whether any increase in severity is due to non-service-
connected disability.  

The foregoing questions are left unanswered by the medical 
evidence of record.  Neither the November 1997 nor the 
September 1998 VA pulmonary examination reports provide the 
medical information necessary to evaluate the severity of the 
veteran's service-connected benign granuloma residuals. 
Minimal (mild) pulmonary findings were noted on VA pulmonary 
testing in September 1998, the veteran canceled his 
appointment for necessary VA pulmonary testing in June 1999, 
and in October 1999 and April 2000, he failed to appear for 
Board requested VA pulmonary examinations.  Thus, the record 
presents the need for a new examination to adequately 
evaluate the veteran's claim.  

The Board informed both the veteran and his representative of 
the need for additional medical information in the April 1997 
and December 1999 Board Remands, including the consequences 
of the veteran's failure to appear for a 
scheduled VA examination, with citation to 38 C.F.R. § 3.655 
(1999), which provides, in pertinent part: 

(a)	General.  When entitlement or 
continued entitlement to a benefit 
cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without 
good cause, fails to report for such 
examination, or reexamination, action 
shall be taken in accordance with 
paragraph (b) or (c) of this section as 
appropriate.  Examples of

good cause include, but are not limited 
to, the illness or hospitalization of 
the claimant, death of an immediate 
family member, etc.  ...

(b)	Original or reopened claim, or 
claim for increase. ... When the 
examination was scheduled in 
conjunction with ... a claim for 
increase, the claim shall be denied. 

38 C.F.R. § 3.655 (1999) (emphases added).  

The benefit sought on appeal cannot be established without 
additional medical evidence regarding the current severity of 
the veteran's service-connected disability; there is no such 
medical evidence of record.  Accordingly, the claim must be 
denied under 38 C.F.R. § 3.655.  

No Good Cause Excuse for Failure to Appear to a VA 
Examination is Demonstrated

The Board also finds that the veteran has not shown good 
cause for his failure to appear for the scheduled VA 
examinations.  In June 2000, the veteran advised the VA RO 
that "after 7 or 8 years of this nonsense, I'm wore out and 
tired of it all...I'm no longer able to travel...going through 
these tests"; while the veteran and his representative argue 
that the veteran is no longer able to travel to the VA 
Medical Center due to spinal stenosis, such severe immobility 
and impairment is clearly not demonstrated by any medical 
evidence of record, including on VA out-patient evaluation in 
January 2000; in October 1999, the veteran refused VA van and 
wheelchair transportation when the RO made these available to 
him.  

Accordingly, with no evidence that the veteran is so severely 
disabled as to prohibit wheelchair and VA van transportation 
to and from the cite of the VA examinations, his failures to 
so report in October 1999 and April 2000 were without 
demonstration of good cause; the claim on appeal must be 
denied. 38 C.F.R. § 3.655.  


ORDER

The veteran's claim for a compensable rating for benign 
granuloma of the lung, residual of exposure to tuberculosis, 
is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

